Filed 3/18/21 P. v. Joe CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B298439

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA240172)
           v.

 WARDELL JOE,

           Defendant and Appellant.



      APPEAL from orders of the Superior Court of Los Angeles
County, Ronald S. Coen, Judge. Affirmed as modified.
      Tracy J. Dressner, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Blythe J. Leszkay and David E. Madeo,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ——————————
       This is the fourth time Wardell Joe has been before this
court. The last time Joe was before us, we remanded the matter
for the trial court to consider whether to strike a firearm
enhancement under then newly-enacted Senate Bill No. 620 and
to hold a hearing under People v. Franklin (2016) 63 Cal.4th 261.
On remand, the trial court declined to strike the firearm
enhancement. Joe therefore appeals again. He contends that the
trial court abused its discretion by refusing to hold the Franklin
hearing before or with the motion to strike the firearm
enhancement and by denying the motion. He also contends the
trial court erred by not considering his ability to pay the
restitution fine and by imposing an unauthorized fee. We correct
a sentencing error but otherwise affirm the orders.
                         BACKGROUND
I.    The earlier proceedings
       Joe’s history in this court began with his 2004 conviction of
first degree murder with a true finding on a special circumstance
(Pen. Code,1 §§ 187, subd. (a), 190.2, subd. (a)(17); count 1), and
two counts of robbery (§ 211; counts 2 & 3). The jury also found
true principal gun-use allegations (§ 12022.53, subds. (c), (d),
(e)(1); counts 1, 2 & 3) and gang allegations (§ 186.22, subd.
(b)(1); counts 1 & 3). Joe’s conviction arose out of the armed
robbery of a market by Joe and seven accomplices, during which
an accomplice shot and killed a security guard. Six of those
involved were gang members, including Joe. Joe was at a
meeting to plan the robbery and he was a getaway driver. He


      1 Allfurther statutory references are to the Penal Code
unless otherwise indicated.




                                 2
was not present when the security guard was shot. The trial
court sentenced Joe to life without the possibility of parole plus
25 years to life in prison. On appeal, we corrected a sentencing
error but otherwise affirmed the judgment of conviction. (People
v. Bridges (Jan. 30, 2006, B176263) [nonpub. opn.].)
      The California Supreme Court subsequently decided People
v. Banks (2015) 61 Cal.4th 788 and People v. Clark (2016) 63
Cal.4th 522. Those cases clarified who can be a “major
participant” who acts with reckless indifference to life as
provided in the special circumstance statute, section 190.2,
subdivision (d). Joe petitioned for relief under Banks and Clark,
and we found there was insufficient evidence to support the
special circumstance finding. (In re Joe (Sept. 15, 2016, B275593)
[nonpub. opn.].) Our decision concluded that although Joe was at
a meeting to plan the robbery, waited nearby while his
accomplices robbed the market, and drove a getaway car, there
was no other evidence about his involvement in the crimes to
establish he was a major participant or had the requisite mens
rea. Further, there was evidence from which it could be inferred
that shooting the security guard was not part of the plan. We
therefore granted Joe’s petition and remanded the matter for
resentencing.
      On remand, the trial court resentenced Joe to a
determinate term of five years and an indeterminate term of 50
years to life, which included a term of 25 years to life for a
firearm enhancement under section 12022.53, subdivisions (d)
and (e)(1)). The trial court imposed and stayed sentences on
remaining enhancements.
      Joe appealed again, this time contending he was entitled to
resentencing under Senate Bill No. 620 and to a hearing under




                                3
People v. Franklin, supra, 63 Cal.4th 261, which held a youth
offender is entitled to create a record of factors that may be
relevant to an eventual youth offender parole hearing under
section 3051. We agreed with those contentions, corrected
sentencing errors, and accordingly remanded the matter. (People
v. Joe (Apr. 19, 2018, B282478) [nonpub. opn.].)
II.   Proceedings giving rise to this appeal
       At a November 2018 hearing following remand, Joe’s
counsel represented that he was still gathering materials for the
Franklin hearing. At that point, counsel had a thousand pages of
probation documents and an expert was developing a psycho-
social review of Joe. In counsel’s opinion, those materials would
be relevant to whether the firearm enhancement should be
stricken. The court granted counsel’s request for a continuance.
       At the continued hearing in January 2019, Joe asked for a
further 60-day continuance, as counsel was still gathering
documents, had requested prison mental health and education
records, and was awaiting expert reports. Counsel again
asserted his belief that Franklin materials were relevant to the
motion to strike the firearm enhancement. The trial court
continued the matter.
       By the time of the continued hearing on April 4, 2019, Joe
had filed a motion to continue the hearing again. The trial court
noted that it now had pending the Franklin hearing, the motion
to strike the firearm enhancement, and a section 1170.95 petition




                                4
that Joe had recently filed.2 With respect to the section 1170.95
petition, the trial court acknowledged the significant likelihood
the murder conviction would “go away” since this court had
reversed the special circumstance finding. In that event, and if
the court granted the motion to strike the firearm enhancement,
the Franklin hearing would be moot. The trial court therefore
granted a short continuance to hear the firearm enhancement
issue but stayed the Franklin hearing. Over defense counsel’s
objection that information gathered for the Franklin hearing was
relevant to the firearm enhancement issue, the trial court
reiterated that it would schedule the Franklin hearing only if it
did not strike the enhancement.
       Several weeks later, on April 26, 2019, the trial court heard
the motion to strike the section 12022.53 firearm enhancement.3
In addition to argument from Joe’s counsel and the prosecutor,
several victims also provided statements to the court. Joe’s
counsel argued the trial court should consider that Joe was only
20 years old when he committed the crimes, as well as the

      2 EffectiveJanuary 1, 2019, Senate Bill No. 1437 (2017–
2018 Reg. Sess.) amended the felony-murder rule and eliminated
the natural and probable consequences doctrine as it relates to
murder. Senate Bill No. 1437 added section 1170.95, which
prescribes the petitioning process by which defendants convicted
of murder under a now invalid theory can seek resentencing.
      3 On  January 1, 2019, Senate Bill No. 1393 became
effective, amending sections 667 and 1385 to allow a court to
exercise its discretion to strike or dismiss prior serious felony
enhancements. (Stats. 2018, ch. 1013, §§ 1–2.) The trial court
therefore indicated it would also consider whether to strike the
five-year prior (§ 667, subd. (a)).




                                 5
attributes of youth, such as incomplete brain development and
lack of maturity. The trial court noted the factors it had to
consider were the same as those pertinent to a Romero4 motion.
Considering those factors, the trial court found the planning of
the crime was “extreme” and the level of sophistication “very,
very high.” Each participant in the crime had a role, and each
was “a soldier and member in [the] gang.” Also, when Joe
committed the current offense, he was on probation for assault
with a semiautomatic firearm. The trial court therefore found no
good cause to strike the enhancement. Following its ruling, the
trial court scheduled a hearing to address both Franklin issues
and the section 1170.95 petition.
       At that hearing, the trial court granted the section 1170.95
petition, dismissed the murder count, and resentenced Joe to a
determinate term of six years plus 25 years to life (§ 12022.53,
subds. (d), (e)(1)). Over Joe’s objection that he had no ability to
pay fines and that a maximum fine would be excessive, the trial
court imposed a $10,000 restitution fine (§ 1202.4, subd. (b)(1)), a
$10,000 parole revocation fine, suspended (§ 1202.45), an $80
court security fee (§ 1465.8), and a $60 court facilities assessment
(Gov. Code, § 70373). The trial court further noted that Joe’s
counsel had filed exhibits and a brief, which were made part of
the record, for any eventual youth offender parole hearing.5



      4 People   v. Superior Court (Romero) (1996) 13 Cal.4th 497
(Romero).
      5 Joe  separately appealed the order denying his motion to
strike the firearm enhancement and the resentencing order. We
consolidated the appeals.




                                  6
                           DISCUSSION
I.    The trial court did not abuse its discretion in denying Joe’s
      request to continue the motion to strike the firearm
      enhancement, or in denying the motion
       Joe contends that the trial court abused its discretion by
refusing to hold the Franklin hearing either before or at the same
time as the motion to strike the firearm enhancement and,
further, by refusing to strike the enhancement. We disagree.
       Senate Bill No. 620 amended section 12022.53, subdivision
(h), to give trial courts discretion to strike firearm enhancements
in the interest of justice under section 1385.6 As section
12022.53, subdivision (h), rests on the same “animating authority
underlying Romero”—i.e., section 1385—a trial court is required
to weigh similar considerations in deciding whether to strike a
firearm enhancement. (People v. Rocha (2019) 32 Cal.App.5th
352, 359.) Those considerations include the defendant’s rights,
society’s interests, and individualized considerations pertaining
to the defendant and his offenses and background. (Ibid.; see
generally Romero, supra, 13 Cal.4th at p. 531; People v. Williams
(1998) 17 Cal.4th 148, 161.)
      We review a trial court’s decision regarding striking a
sentencing allegation for abuse of discretion. (People v. Carmony
(2004) 33 Cal.4th 367, 373–374.) Where a statute expressly vests
discretionary power in trial courts, a ruling will not be disturbed
except on a showing that the trial court exercised its discretion in
an arbitrary, capricious or patently absurd manner that resulted



      6 Section   12022.5 was similarly amended.




                                 7
in a manifest miscarriage of justice. (People v. Jordan (1986) 42
Cal.3d 308, 316.)
       Here, Joe argues that the trial court abused its discretion
by refusing to continue the motion to strike the firearm
enhancement to a time when he had gathered all materials for
the Franklin hearing. To support his argument, Joe cites People
v. Woods (2018) 19 Cal.App.5th 1080. In that case, the court
remanded the matter to the trial court to exercise its discretion
under section 12022.53, subdivision (h). (Woods, at p. 1091,
fn. 3.) Although the court found that the defendant was not also
entitled to a Franklin hearing on remand, the court noted its
conclusion did not preclude the trial court from supplementing
the record for any eventual youth offender parole hearing.
(Woods, at p. 1091, fn. 3.) The court observed, “Indeed, it may
well be that information offered to the trial court to assist in its
determination of whether to exercise its discretion to strike the
firearm enhancement will be the same sort of information that
would be offered under a Franklin remand in any event.” (Ibid.)
       We agree with the Woods court’s observation that
information gathered for a Franklin hearing might be the same
sort of information a trial court may consider in its decision
whether to strike a firearm enhancement. However, Woods did
not conclude that a trial court must hold a Franklin hearing
before deciding whether to strike an enhancement, and Joe has
cited no other authority for that proposition. Indeed, the rule
concerning motions to strike a firearm enhancement is clear: a
trial court must consider relevant factors such as the defendant’s
rights, society’s interests, and individualized considerations
pertaining to the defendant and his or her offenses and




                                 8
background. (See, e.g., People v. Rocha, supra, 32 Cal.App.5th at
p. 359; People v. Williams, supra, 17 Cal.4th at p. 161.)
       Here, the trial court considered these factors. As for the
nature of the current offense, the trial court found the crime was
planned and sophisticated, involving eight people and multiple
getaway cars, one of which Joe drove. Contrary to Joe’s
assertion, this finding was not at odds with our opinion reversing
the special circumstance finding. In that opinion, we referred to
evidence suggesting that shooting the security guard was not
part of the plan. But, as our opinion also summarized, Joe was at
a meeting to plan the robbery and was one of eight people
involved in the crime. (In re Joe, supra, B275593.) Even if
shooting the security guard was not part of the original plan, that
does not undercut the significant coordination and planning that
went into the armed robbery.
       As for Joe’s background, the trial court noted that he
committed the current offense while on probation for assault with
a firearm. Joe also had six sustained juvenile petitions.
Moreover, the trial court considered individualized information
about Joe. It expressly stated it had considered probation reports
prepared for hearings in 2004 and 2017 and had read the moving
and opposing papers, which included an additional probation
report prepared for a 1997 hearing and a social worker’s report.
       Joe, however, asserts the trial court ignored his argument
and circumstances in mitigation. He argued below that the
firearm enhancement should be stricken because of his youth and
difficult circumstances when he committed the crimes, that he
was not as culpable as his accomplices, and he was not a major




                                9
participant who acted with reckless indifference to human life.7
Counsel also argued that the passage of Senate Bill Nos. 620 and
1437 demonstrated the law was moving away from vicarious
liability for felony murderers, which, he contended, was the sole
hook for the firearm enhancement here since Joe was not the
actual shooter. Yet, Joe cites no authority indicating the trial
court was required to explicitly address all of his arguments, or
that the court erred in failing to explain its reasoning in more
detail. Rather, a judgment or order challenged on appeal is
presumed correct, and it is the appellant’s burden to
affirmatively demonstrate error. (People v. Sanghera (2006) 139
Cal.App.4th 1567, 1573.)
       Further, to the extent Joe suggests the trial court could not
have sufficiently considered any mitigating circumstances
because it did not yet have the information gathered for the
Franklin hearing, we disagree. By the time the trial court heard
the motion to strike the firearm enhancement, Joe’s counsel had
spent months accumulating information, had gathered thousands
of pages of probation reports, and had engaged experts to
evaluate Joe. Joe attached a four-page social worker’s report to
his motion to dismiss the firearm enhancement.8 The report
detailed Joe’s background, including that his mother was


      7 The prosecutor acknowledged that Joe had a “tough life”
and lacked advantages, but disagreed that those factors
mitigated in favor of striking the enhancement when Joe did not
avail himself of opportunities to change.
      8Counsel later submitted for the Franklin hearing a 17-
page report from the same social worker. This report included
information from interviews with Joe’s family members.




                                10
addicted to drugs and that his alcoholic father was emotionally
abusive and rejected Joe. The report identified inadequate
parenting as the most powerful predictor of early antisocial
behavior. According to the report, Joe began to exhibit such
behavior in elementary school and to self-medicate with
marijuana and alcohol. Eventually, he found support and
acceptance with neighborhood gang members. Notwithstanding
this troubled upbringing, Joe disassociated with gangs, had few
serious rules violations while in prison, and did not present
behavioral problems during his 20 years in prison. Thus, while
the social worker’s final 17-page report provided a more detailed
picture of Joe’s childhood and upbringing, the essential aspects of
that report were before the trial court when it ruled on the
motion.
       As for Joe’s culpability compared to his accomplices, and
this court’s finding that the evidence was insufficient to establish
he was a major participant who acted with reckless indifference
to human life (In re Joe, supra, B275593), the trial court was
unpersuaded by counsel’s arguments. The trial court correctly
noted that the standard for determining aider and abettor
liability for the purposes of the special circumstance was different
from the one governing whether to strike a firearm enhancement
and, significantly, the latter includes considering the defendant’s
criminal history. In any event, as we have said, the trial court
was fully aware of the facts surrounding Joe’s culpability.
       Joe also attributes the trial court’s refusal to strike the
firearm enhancement to a personal disdain for Senate Bill
No. 1437. Joe speculates that the trial court did not strike the
firearm enhancement because it sought to compensate for likely
needing to vacate the murder conviction under section 1170.95.




                                11
Notwithstanding the trial judge’s statements or opinions about
Senate Bill No. 1437, we see nothing in the record indicating any
such opinions clouded the court’s impartiality or affected the
exercise of discretion as to the motion to strike the enhancement.
As described above, the record reflects the trial court reasonably
considered the relevant factors in ruling on the motion.
Moreover, the trial court acknowledged that if appellate courts
upheld Senate Bill No. 1437’s constitutionality, the trial court
would likely grant Joe’s section 1170.95 petition—which is what
happened. The trial court granted the petition and dismissed the
murder count.
      Finally, the trial court did not abuse its discretion by
refusing to continue the hearing on the firearm enhancement. A
continuance may only be granted for good cause (§ 1050,
subd. (e)), and trial courts have broad discretion to determine
whether good cause exists (People v. Alexander (2010) 49 Cal.4th
846, 934). We review an order denying a motion to continue for
an abuse of discretion. (Id. at p. 935.) Here, the trial court
granted Joe three continuances. The trial court’s rationale for
refusing to grant a fourth one was sound: if it struck the firearm
enhancement and granted the section 1170.95 petition, the
Franklin hearing would be moot. Trial courts have inherent
authority to manage their calendars and to control litigation.
(Rutherford v. Owens-Illinois, Inc. (1997) 16 Cal.4th 953, 967.)
The record does not show that the trial court sacrificed any due
process right Joe had to a full and fair opportunity to present
information relevant to the motion to strike the firearm
enhancement on the altar of judicial economy. We therefore find




                                12
that the trial court did not abuse its discretion, much less violate
Joe’s due process rights, by denying the motion.
II.   The trial court did not err in overruling Joe’s objection to
      the restitution fine
       After the trial court imposed the $10,000 restitution fine
under section 1202.4, subdivision (b)(1), Joe asked the trial court
to impose a lesser amount in light of his indigence. The trial
court said Joe could pay the fine from his prison wages and then
cited cases criticizing People v. Dueñas (2019) 30 Cal.App.5th
1157, which held that imposing a minimum restitution fine
without determining the defendant’s ability to pay violates due
process. Joe repeated that he lacked the ability to pay the fine
and that it was excessive.9 The trial court noted and overruled
the objection.
       As Joe acknowledges, Dueñas is not the issue before us.
Where, as here, a trial court imposes a restitution fine in an
amount greater than the statutory minimum, a defendant has a
right to object, per section 1202.4, subdivisions (c) and (d), that he
lacks the ability to pay. In that case, a trial court shall consider
any relevant factors, including “the defendant’s inability to pay,
the seriousness and gravity of the offense and the circumstances
of its commission, any economic gain derived by the defendant as
a result of the crime, the extent to which any other person
suffered losses as a result of the crime, and the number of victims
involved in the crime. Those losses may include pecuniary losses
to the victim or his or her dependents as well as intangible losses,
such as psychological harm caused by the crime. Consideration


      9 Joe   does not argue on appeal that the fine was excessive.




                                  13
of a defendant’s inability to pay may include his or her future
earning capacity.” (§ 1202.4, subd. (d).) It also includes
considering a defendant’s present ability to pay by virtue of
prison wages. (People v. Aviles (2019) 39 Cal.App.5th 1055,
1076.) Qualifying for court-appointed counsel alone does not
establish an inability to pay fines and fees but may be a factor.
(Ibid.) Although the court must consider relevant factors, a
separate hearing is not required, and the court need not make
express findings as to the factors bearing on the amount of the
fine. (§ 1202.4, subd. (d).) The defendant bears the burden of
demonstrating an inability to pay. (Ibid.; People v. Chhoun
(2021) 11 Cal.5th 1, 55.)
       On appeal, Joe argues he has no burden to show his
inability to pay fines and fees because the trial court never held a
hearing on that issue. That is inaccurate. Joe raised the issue,
and the trial court considered but rejected it at the sentencing
hearing. The trial court had no obligation to hold a separate
hearing. (§ 1202.4, subd. (d).) And, other than Joe’s bare
objection he was indigent, Joe introduced no evidence about his
ability to pay or otherwise made an offer of proof. (See, e.g.,
People v. Gamache (2010) 48 Cal.4th 347, 409 [defendant merely
cited impending incarceration].) Nothing in the record suggests
the trial court failed to consider the relevant factors. In fact, the
trial court had recently ruled on Joe’s motion to strike the
firearm enhancement and so was familiar with facts relevant to
Joe’s ability to pay. We therefore find that the trial court did not
abuse its discretion.
III.   Sentencing error and corrections to abstract of judgment
     The trial court imposed a $30 court facilities assessment
under Government Code section 70373 on each count for a total of




                                 14
$60. However, that statute does not apply to convictions
predating January 1, 2009, the date the statute became effective.
(People v. Davis (2010) 185 Cal.App.4th 998, 1000.) Joe was
convicted of his crimes in 2004, before Government Code section
70373 became effective. Therefore, the assessment must be
stricken.
      The trial court sentenced Joe to one year on count 2, which
was one-third the midterm. However, the abstract of judgment
incorrectly states he was sentenced to the upper term. The
abstract of judgment also incorrectly states that Joe was awarded
only 11 days of custody credits when he was in fact awarded 111
days. These errors must be corrected.




                               15
                         DISPOSITION
      The $60 assessment imposed under Government Code
section 70373 is stricken. The abstract of judgment shall be
corrected to reflect that the trial court imposed one-third the
midterm on count 2 and awarded 111 days of custody credits.
The trial court is directed to modify the abstract of judgment and
to forward the modified abstract of judgment to the Department
of Corrections and Rehabilitation. The orders are otherwise
affirmed.
      NOT TO BE PUBLISHED.



                                     ADAMS, J.*

We concur:



             EDMON, P. J.



             LAVIN, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                16